Title: Deed for Land Purchased from Thomas Wells, Jr., 15 September 1802
From: Jefferson, Thomas
To: 


          This Indenture made on the 15th day of September 1802 between Thomas Wells Junr. of the one part and Thomas Jefferson of the other part, both of the County of Albemarle Witnessith, that the said Thomas Wells In consideration of the sum of Forty pounds Current Money of Virginia to him paid by the said Tho. Jefferson hath given granted, Bargained and sold unto the said Thomas Jefferson a certain Tract or parcel of Land in the said County of Albemarle containing by estimation Forty acres more or less and bounded as followith, to Wit, Begining at an antient forked Chesnut in the Gap between the High Mountain and the one next adjoining it, being already a corner to the Lands of the said parties And of James Monroe And runing thence along the dividing line of the said parties on the north side of the said High Mountain One Hundred and five poles to where the Lands of the said Thomas Wells and Benjamin Browne cornered in a side line of the said Thomas Jefferson Thence down the said Mountain along the dividing line between the said Thomas Wells and Benjn Browne to where it is now to corner with the Lands purchased by the said Thomas Jefferson of the said Benjamin Browne, and with the remaining Lands of the said Thomas Wells & Benjamin to Wit in a marked line runing S. 25° W. thence along the said marked line Ten poles Thence South Twenty poles to a Branch in the main valley dividing the said High Mountain And the one next adjoining it. Thence up the said Branch and main valley according to their course to the head Spring of the said Branch, Which branch and valley may be traced by the following Magnetic courses, to Wit, S. 37° E. 64/10 poles S. 16° W. 5 poles. South 748/100 poles S. 41° E. 8 po. S. 43° E. 8 po. S. 49° E. 16 po. S. 61½° E. 8 po. S. 49° E. 10 poles S. 26½° E. 76/10 po. S. 64½° E. 1084/100 po. S. 34½° E. 13 po. S. 20° E. 116/10 po. to the said Spring: Thence up the said valley S. 36½° E. 2648/100 po. to the Begining at the forked Chesnut, Which Last mentioned course being found by protraction, the Trees thereon, were not marked: To have and to hold the said parcel of Land with its appurtenances to him the said Thomas Jefferson and his Heirs. And the said Thomas Wells his Heirs, Executors and Administrators the said parcel of Land with its appurtenances to him the said Thomas Jefferson and his Heirs will forever Warrant and Defend. In Witness Whereof the said Thomas Wells hath hereto set his hand and seal on the day and Year above Written, to Wit on the day of September One thousand Eight Hundred and two.
          
            Thomas Wells Junr.   
          
          
            
              
                Signed sealed, and Delivered in presence of
                }
              
            
            
              
                Benjm. BrownRn. LindsayMich. Woods
                }
              
            
            
              At a Superior Court directed by Law to be holden in Charlottesville for the District composed of the Counties of Albemarle, Louisa, Fluvanna and Amherst the 15th day of September 1802. This Indenture was produced into Court and acknowledged by Thomas Wells Junr. party thereto and ordered to be recorded.
            
              TesteJohn Carr CDCC
            
     
          
          
          
        